Citation Nr: 1416807	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  13-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant served as a member of the Army of the United States Philippine Scouts from August 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the RO.  

The October 2013 Statement of the Case included the issues of entitlement to service connection for arthritis and for hearing loss.  In his October 2013 Form 9, the appellant indicated that he was appealing only the issue of service connection for hearing loss.  The November 2013 Supplemental Statement of the Case again listed the issue of service connection for arthritis, but went on to state that since it was not included on the Form 9, it was being removed from the pending appeal.  On review, the only issue for consideration is entitlement to service connection for bilateral hearing loss.  

In January 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

The VBMS and Virtual VA folders have been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for bilateral hearing loss disability.  The appellant's service records are fire-related.  Notwithstanding, he has provided statements and testimony indicating that he was exposed to acoustic trauma while working in a quarry in Okinawa.  He further testified that he had hearing loss problems during service but cannot remember the year.  The appellant also provided lay statements suggesting he has current problems with his hearing.  

The appellant is competent to report in-service noise exposure and difficulty hearing since that time and continuing to date.  See Charles v. Principi, 16 Vet. App. 370 (2002).  On review, the criteria for a VA examination are met.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should schedule a VA examination to determine the nature and etiology of any hearing loss.  The claims folder should be available for review. 

If the appellant is diagnosed with a hearing loss disability for VA purposes, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any current hearing loss is related to service or events therein.  

In making this determination, the examiner is advised that the appellant's records are fire-related and there are no service treatment records available for review.  The appellant has reported in-service noise exposure.  Specifically, that in 1948-1949, he worked in a quarry on Okinawa and they regularly used dynamite to pulverize hard rock or stone.  The appellant is competent to report this information as well as the onset of hearing loss symptoms during service.  If there is a medical basis to doubt the history as reported by the appellant, the examiner should so state.  A complete rationale should be provided for any opinion offered.  

2.  The appellant is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

3.  After completing the requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the appellant and his representative, if any, should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

